Citation Nr: 9909284	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-09 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-operative 
diverticulitis with colon polyps, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a noncompensable 
evaluation for post-operative diverticulitis with colon 
polyps.  A subsequent rating decision in January 1998 
increased the evaluation to 10 percent.


REMAND

The veteran seeks an increased evaluation for his service-
connected post-operative diverticulitis with colon polyps, 
beyond the currently assigned 10 percent.  The record shows 
that initially, this claim involved entitlement to a 
compensable evaluation for this disability.  During the 
course of this appeal, the RO increased the veteran's 
evaluation to 10 percent, in January 1998.  The veteran did 
not indicate that the increase satisfied the purpose of his 
Notice of Disagreement and thus the issue remained on appeal.  
The most recent supplemental statement of the case was issued 
in March 1998.  In May 1998, additional VA medical records 
were associated with the claims file.  

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that a supplemental statement of the case will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after a statement 
of the case has been issued, or the most recent supplemental 
statement of the case has been issued.  The record does not 
show that a supplemental statement of the case was issued 
addressing the newly received evidence, as required under the 
provisions of 38 C.F.R. §§ 19.31, 19.37 (1998).  

Therefore, the case will be returned to the RO for completion 
of the necessary procedural development.  The case is hereby 
REMANDED to the RO for the following development:  


The RO should review the record of 
evidence received since the last 
supplemental statement of the case was 
issued in March 1998.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a supplemental 
statement of the case.  


After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims file 
should be returned to the Board.  No action is required of 
the veteran until he receives further notice.

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to The United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 3 -


- 3 -


